AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  Wisconsin
                                                                           __________


   AMYIAH COHOON, a minor, through her parents                     )
                             Plaintiff                             )
                                v.                                 )      Case No.    20-CV-620
      JOSEPH KONRATH and CAMERON KLUMP                             )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          AMYIAH COHOON, a minor, through her parents                                                                          .


Date:          04/17/2020                                                                   s/ Lucas T. Vebber
                                                                                             Attorney’s signature


                                                                                     s/ Lucas T. Vebber SBN: 1067543
                                                                                         Printed name and bar number
                                                                            WISCONSIN INSTITUTE FOR LAW & LIBERTY
                                                                                  330 E. Kilbourn Ave., Suite 725
                                                                                      Milwaukee, WI 53202

                                                                                                   Address

                                                                                            lucas@will-law.org
                                                                                               E-mail address

                                                                                              (414) 227-7415
                                                                                              Telephone number

                                                                                              (414) 227-6385
                                                                                                FAX number


            Print                        Save As...                                                                    Reset




                       Case 2:20-cv-00620-JPS Filed 04/17/20 Page 1 of 1 Document 9
                                                                                  5
